Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on December 7, 2021, has been entered and fully considered.  Claims 1, 3-6, 8-13, 15-19, and 21-24 are pending, of which claim 24 is new.  The amendment is fully supported by the specification.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are directed to the newly amended portions of the claims which are addressed in the newly formed rejection below. 

Specification
The objection to the specification is withdrawn based on Applicant’s most recent amendments.

Claim Rejections - 35 USC § 112
The rejection of Claims 1, 3-6, 8-13, 15-19, and 21-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn based on Applicant’s most recent amendments. 

Allowable Subject Matter
Claims 8 and 15 include the limitations, “a radio resource control (RRC) error message to the base station including a request for the device to be placed in queue for a primary frequency.” These limitations do not carry patentable weight as the claims are currently written. The examiner suggests amending the claims accordingly. Please see 103 rejection below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0063693 A1 to CHAKRABORTY et al. in view of US 2012/0094706 A1 to FUKUMOTO et al., and further in view of M. Fadda, V. Popescu, M. Murroni, P. Angueira, J. Morgade, "On the Feasibility of Unlicensed Communications in the TV White Space: Field Measurements in the UHF Band", International Journal of Digital Multimedia Broadcasting, vol. 2015 (hereinafter, “Fadda”).
	Regarding Claim 1, Chakraborty discloses A method comprising: receiving, by the first transceiver of the UE, a second message from the base station inquiring whether the UE is capable of communicating in a secondary frequency spectrum (para 0060 -- inquiry from eNB to UE requesting capability information of UE); 
determining that the UE is capable of communicating in the secondary frequency spectrum (para 0062 -- UE reports capability information (frequencies supported)); and
sending, by the first transceiver of the UE, a third message indicating that the UE is capable of communicating in the secondary frequency spectrum, and utilizing beamforming to transmit based at least in part on determining that the UE is capable of communicating in the secondary frequency spectrum (Fig. 1 -- 198 transmit UE antenna capability information and communicate; para 0060 -- eNB and UE can communicate with each other according to the UE capability information; para 0062 -- UEs can provide capability information; para 0063 -- UE can report beamforming capabilities; para 0083 -- beamforming capabilities can be reported by UE as part of initial setup procedure).
Although Chakraborty does not specifically disclose sending, by a first transceiver of a user equipment (UE), a first message to a base station requesting to connect to the base station, these limitations are considered obvious over Fukumoto.
(para 0037, 0050 -- connection request to base station).
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Chakraborty to include a connection request as disclosed by Fukumoto, because such limitations are notoriously well known in the art and allow the base station to efficiently communicate with the UE and vice versa, using all available frequency bands (Fukumoto, para 0011).  Such limitations allow the UE to communicate over a plurality of frequency bands and use available frequency bands that are available in previous-generation wireless communications systems (Fukumoto, para 004, 0005).
Although neither specifically discloses wherein the secondary frequency spectrum is included in a 600 MHz frequency spectrum and is not being utilized by a digital television (DTV) station, these limitations are considered obvious over Fadda.  In particular, Fadda discloses wherein the second frequency spectrum is included in a 600 MHz frequency spectrum and is not being utilized by a digital television (DTV) station (Page 1, Introduction, Paragraph 1 -- unlicensed band available for space that previously used digital television; Page 6, Table 4 -- 600 MHz frequency band).
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Chakraborty and Fukumoto to include a 600 MHz spectrum as disclosed by Fadda because such limitations are notoriously well known in the art and one of a limited number of unlicensed spectrums that may be used.  Such limitations are used to increase spectrum available for wireless services as disclosed by Fadda (see for example, Page 1, Introduction).
Regarding Claim 22, Chakraborty, Fukumoto, and Fadda disclose the method of claim 1.  Chakraborty  further discloses wherein the third message indicates that the UE is capable of communicating in the secondary frequency spectrum (para 0092 -- UE responds with capability information), the method further comprising switching antenna and/or utilize beamforming to transmit (para 0052 -- multiple transmitters/receivers on UE for communicating (i.e. logically switches transmitters/receivers to communicate in a different spectrum)).  
Regarding Claim 24, Chakraborty, Fukumoto, and Fadda disclose The method of claim 1.  Chakraborty further discloses further comprising determining to utilize beamforming to transmit in order to maintain at least one of a power requirement or an emission requirement (para 0055 -- beamforming requires that BS and UE transmit and receive in a direction that allows the most RF energy to be collected).
Claims 8, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty in view of Fukumoto and Fadda, and further in view of US 2017/0171852 A1 to BAE et al.
Claim 8 is rejected for the same reasons as claim 1, because it includes similar limitations.  Chakraborty further discloses a device comprising: one or more processors; a memory; and one or more components stored in the memory and executable by the one or more processors to perform the method of claim 1 (See Fig. 7, para 0011).  Fadda discloses the frequency being a 600 MHz frequency as disclosed above.  Although none specifically discloses the third message comprising a radio resource (RRC) error message to the base station, these limitations are considered obvious over Bae.  In particular, Bae discloses sending a radio resource (RRC) error message to the base station indicating that the device is not [600 MHz] capable based at least in part on received the third message (para 0046 -- receiving an error message based on capability report message sent by the UE, messages are RRC messages).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the device of Chakraborty, Fukumoto and Fadda to include an error message as disclosed by Bae, because such limitations are well known in the art and commonly used in the art to inform another device or apparatus there is a failure so that the device can take appropriate steps to continue communications.  Such limitations help decrease congestion and increase efficiency because they prevent a device or apparatus from waiting for communications when a failure has occurred in communications.  Furthermore, such 
The Examiner further notes that although the references do not expressly show “including a request for the device to be placed in queue for a primary frequency” comprises nonfunctional descriptive matter. These differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The sending step would be performed the same regardless of the data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include a request for the device to be placed in a queue because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.
Claim 15 is rejected for the same reason as claim 8, because it includes similar limitations.
Regarding Claim 23, Chakraborty, Fukumoto, and Fadda disclose the method of claim 1.  Chakraborty further discloses wherein the third message indicates the device is not capable of communicating in the secondary frequency spectrum (para 0083 -- beamforming capabilities can be reported by UE).  Although none specifically disclose sending an error message to the base station, these limitations are considered obvious over Bae.  In particular, Bae discloses sending an error message to the base station (para 0046 -- receiving an error message based on capability report message sent by the UE, messages are RRC messages).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the device of Chakraborty, Fukumoto and Fadda to include an error message as disclosed by Bae, because such limitations are well known in the art and commonly used in the art to inform another device or .
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty in view of Fukumoto and Fadda, and further in view of Bae and US 2014/0066050 A1 to KOTECHA et al.
Regarding Claim 9, Chakraborty, Fukumoto, and Fadda disclose the method of claim 8.  Although none specifically discloses the method further comprising: providing, using an output device of the UE, a notice that the request to connect cannot be completed, these limitations are disclosed by Kotecha.  In particular, Kotecha discloses providing, using an output device of the UE, a notice that the request to connect cannot be completed (para 0022 -- output component of UE; para 0060 -- notification to user that cannot connect to the requested frequency band). 
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Chakraborty, Fukumoto, and Fadda to include providing a notice because such limitations are notoriously well known in the art.  Connection status and notification messages are commonly used in the art to inform the user of current communication status so that they know what network they are connected to, and whether they are able to communicate. 
Claim 16 is rejected for the same reasons as claim 9, because it includes similar limitations.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty in view of Fukumoto and Fadda, and further in view of US 2016/0330743 A1 to DAS et al., and further in view of US 2012/0282942 A1 to UUSITALO et al.
Regarding Claim 3, Chakraborty, Fukumoto, and Fadda disclose the method of claim 1.  Although none specifically discloses the method further comprising: receiving, at the first transceiver of the UE, a fourth message including at least a secondary frequency pair from the base station; resetting, by a processor of the UE, the first transceiver to transmit and receive using the secondary frequency pair; and connecting, by the first transceiver of the UE, to the base station using the secondary frequency pair, these limitations are considered obvious over Das.
In particular, Das discloses receiving, at the first transceiver of the UE, a fourth message including at least a secondary frequency pair from the base station (para 0061 -- frequency redirect message to UE); transmit and receive using the secondary frequency pair (para 0062 -- notification to UE to start searching for new frequency); and connecting, by the first transceiver of the UE, to the base station using the secondary frequency pair (para 0064 -- UE establishes connection with AP using new frequency).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Chakraborty, Fukumoto, and Fadda to include Das' assignment/reassignment of a frequency, because such limitations are notoriously well known in the art and commonly used to ensure that the correct permissions and priority are being provided to a UE, based on the frequency that the UE is allowed to access (Das, para 0004, 0005, 0006, 0030).
Although neither specifically disclose resetting, by a processor of the UE, the first transceiver to transmit and receive using the secondary frequency pair, these limitations are considered obvious over Uusitalo.
In particular, Uusitalo discloses resetting, by a processor of the UE, the first transceiver to transmit and receive using the secondary frequency pair (para 0088 -- first and second frequency can be transmitted / received using the same transceiver if it is a dual-mode transceiver or separate antenna elements for each transceiver).

 Regarding Claim 5, Chakraborty, Fukumoto, and Fadda disclose the method of claim 1.  Although none specifically disclose the method further comprising: receiving, at the first transceiver of the UE, a fourth message including at least a secondary frequency pair from the base station; activating, by a processor of the UE, a second transceiver to transmit and receive using the secondary frequency pair; and connecting, by the second transceiver of the UE, to the base station using the secondary frequency pair, these limitations are considered obvious over Das.
In particular, Das discloses receiving, at the first transceiver of the UE, a fourth message including at least a secondary frequency pair from the base station (para 0061 -- frequency redirect message to UE); 
activating, by a processor of the UE, a transceiver to transmit and receive using the secondary frequency pair (para 0062 -- notification to UE to start searching for new frequency); and 
connecting, by the second transceiver of the UE, to the base station using the secondary frequency pair (para 0064 -- UE establishes connection with AP using new frequency).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Chakraborty, Fukumoto, and Fadda to include Das' assignment/reassignment of a frequency, because such limitations are notoriously well known in the art and commonly used to ensure that the correct permissions and priority are being provided to a UE, based on the frequency that the UE is allowed to access (Das, para 0004, 0005, 0006, 0030).

In particular, Uusitalo discloses activating, by a processor of the UE, a transceiver to transmit and receive using the secondary frequency pair (para 0088 -- first and second frequency can be transmitted / received using the same transceiver if it is a dual-mode transceiver or separate antenna elements for each transceiver).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Chakraborty, Fukumoto, Fadda, and Das to include multiple transceivers as disclosed by Uusitalo, because such limitations are notoriously well known in the art and commonly used in wireless devices.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty in view of Fukumoto, Fadda, Das, and Uusitalo, and further in view of US 2015/0181517 A1 to LEE et al. 
Regarding Claim 4, Chakraborty, Fukumoto, Fadda, Das, and Uusitalo disclose the method of claim 3.  Although neither specifically discloses further comprising: resetting, by the processor of the UE, the first transceiver to transmit and/or receive at a reduced power level, these limitations are considered obvious over Lee.
In particular, Lee discloses resetting, by the processor of the UE, the first transceiver to transmit and/or receive at a reduced power level (para 0011, 0089, 0201 -- BS instructs UE to reduce power levels to not interfere with public safety networks).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Chakraborty, Fukumoto, Fadda, Das, and Uusitalo to transmit at a reduced power level as disclosed by Lee because such limitations are notoriously well known in the art and commonly used (Lee, para 0007, 0008).  Such limitations allow reduced interference in an adjacent band (Lee, para 0016).
Regarding Claim 6, Chakraborty, Fukumoto, Fadda, Das, and Uusitalo disclose the method of claim 5.  Although none disclose further comprising: resetting, by the processor of the UE, the second transceiver to transmit and/or receive at a reduced power level, these limitations are considered obvious over Lee. 
In particular, Lee discloses resetting, by the processor of the UE, the second transceiver to transmit and/or receive at a reduced power level (para 0011, 0089, 0201 -- BS instructs UE to reduce power levels to not interfere with public safety networks).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Chakraborty, Fukumoto, Fadda, Das, and Uusitalo to transmit at a reduced power level as disclosed by Lee because such limitations are notoriously well known in the art and commonly used to prevent interference in a network (Lee, para 0007, 0008).  Such limitations allow reduced interference in an adjacent band (Lee, para 0016).

Claims 10, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty in view of Fukumoto, Fadda, and Bae, and further in view of Das and Uusitalo.
Claims 10 and 17 are rejected for the same reasons as claim 3, because they include similar limitations.
Claim 12 is rejected for the same reasons as claim 5, because they include similar limitations.
Claim 19 is rejected for the same reasons as claims 5 and 10, because it includes similar limitations.


Claims 11, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty in view of Fukumoto, Fadda, Bae, Das, and Uusitalo, and further in view of Lee.
Claims 11 and 18 are rejected for the same reasons as claim 4, because they include similar limitations.
Claim 13 is rejected for the same reasons as claim 6, because it includes similar limitations.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty in view of Fukumoto, Fadda, and Bae, and further in view of US 2014/0321272 A1 to Bangolae et al.
Regarding Claim 21, Chakraborty, Fukumoto, and Fadda disclose the method of claim 1, but do not specifically disclose wherein the third message indicates the UE is not capable of communicating in the secondary frequency spectrum, the method further comprising setting a timer to retry communication in a predetermined amount of time.
However, these limitations are considered obvious over Bangolae.  In particular, Bangolae.  discloses wherein the third message indicates the UE is not capable of communicating in the secondary frequency spectrum, the method further comprising setting a timer to retry communication in a predetermined amount of time (para 0011 -- dual-mode devices; para 0026 -- backoff timer so that device can attempt to gain access to resources upon expiration of timer).
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Chakraborty, Fukumoto, and Fadda to include a retry timer as disclosed by Bangolae because such limitations are notoriously well known in the art and commonly used to allow a device to access resources upon expiration of a timer.  Such limitations manage congestion in the network by allow the network to stabilize before user device request additional connections (para 0026, Bangolae).  Such limitations are one of a limited number of ways to help reduce congestion in a network and would have been obvious for one of ordinary skill in the art to try.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that 

Claims 1, 3-6, 8-13, 15-19, and 21-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 3, 5, 6, 8-10, 12, 14-16, and 18 of US Patent No 10735969 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. Patent No. 10735969 B2 with obvious wording variations.  For example, comparing claims 1, 3, 5, 6, 8-13, 15-19 of pending application and claims 1-2, 5, 6, 8-10, 12, 14-16, and 18 of the US Patent No 10735969 B2:
Pending Application No. 16/983,688
US Patent No 10735969 B2
1. A method comprising: sending, by a first transceiver of a user equipment (UE), a first message to a base station requesting to connect to the base station; receiving, by the first transceiver of the UE, a second message from the base station inquiring whether the UE is capable of communicating in a secondary frequency spectrum, wherein the second frequency spectrum is included in a 600 MHz frequency spectrum and is not being utilized by a digital television (DTV) station; and sending, by the first transceiver of the UE, a third message indicating that the UE is capable of communicating in the secondary frequency spectrum and utilizing beamforming to transmit based at least in part on the third message.  

3. The method of claim 1, the method further comprising: receiving, at the first transceiver of the UE, a fourth message including at least a secondary frequency pair from the base station; resetting, by a processor of the UE, the first transceiver to transmit and receive using the secondary frequency pair; and connecting, by the first transceiver of the UE, to the base station using the secondary frequency pair. 

resetting, by the processor of the UE, the first transceiver to transmit and/or receive at a reduced power level. 

5. The method of claim 1, the method further comprising: receiving, at the first transceiver of the UE, a fourth message including at least a secondary frequency pair from the base station; activating, by a processor of the UE, a second transceiver to transmit and receive using the secondary frequency pair; and connecting, by the second transceiver of the UE, to the base station using the secondary frequency pair.  

6. The method of claim 5, further comprising: resetting, by the processor of the UE, the second transceiver to transmit and/or receive at a reduced power level.  

8. A device comprising: one or more processors; a memory; and one or more components stored in the memory and executable by the one or more processors to perform operations comprising: sending, by a first transceiver of the device, a first message to a base station requesting to connect to the base station; receiving, by the first transceiver of the device, a second message from the base station inquiring whether the device is capable of communicating in a secondary frequency spectrum, wherein the second frequency spectrum is included in a 600 MHz frequency spectrum and is not being utilized by a digital television (DTV) station; and sending, by the first transceiver of the device, a third message indicating that  the device is not capable of communicating in the secondary frequency spectrum and sending a radio resource control (RRC) error message to the base station indicating that the device is not 600 MHz capable based at least in part on received the third message.  

9. The device of claim 8, the operations further comprising: providing, using an output device of the device, a notice that the request to connect cannot be completed.  

further comprising sending a fourth message indicating that the device is capable of communicating in the secondary frequency spectrum, the operations further comprising: receiving, at the first transceiver of the device, a fourth message including at least a secondary frequency pair from the base station; resetting, by a processor of the device, the first transceiver to transmit and receive using the secondary frequency pair; and connecting, by the first transceiver of the device, to the base station using the secondary frequency pair.  

11. The device of claim 10, further comprising: resetting, by the processor of the device, the first transceiver to transmit and/or receive at a reduced power level.  

12. The device of claim 8, further comprising sending a fourth message indicating that the device is capable of communicating in the secondary frequency spectrum, the operations further comprising: receiving, at the first transceiver of the device, a fifth message including at least a secondary frequency pair from the base station; activating, by a processor of the device, a second transceiver to transmit and receive using the secondary frequency pair; and connecting, by the second transceiver of the device, to the base station using the secondary frequency pair.  

13. The device of claim 12, further comprising: resetting, by the processor of the device, the second transceiver to transmit and/or receive at a reduced power level.  

15. A system comprising a user equipment (UE) having: one or more processors; a memory; and one or more components stored in the memory and executable by the one or more processors to perform operations comprising: sending, by a first transceiver of the UE, a first message to a base station requesting to connect to the base station; receiving, by the first transceiver of the UE, a second message from the base station inquiring whether the UE is capable of communicating in a secondary frequency spectrum, wherein the second frequency spectrum is included in ; and sending, by the first transceiver of the UE, a third message indicating that the UE is not capable of communicating in the secondary frequency spectrum and sending a radio resource control (RRC) error message to the base station indicating that the UE is not 600 MHz capable based at least in part on received the third message.

16. The system of claim 15, wherein the third message indicates the UE is not capable of communicating in the secondary frequency spectrum, the operations further comprising: providing, using an output UE of the UE, a notice that the request to connect cannot be completed.  

17. The system of claim 15, further comprising sending a fourth message indicating that the UE is capable of communicating in the secondary frequency spectrum, the operations further comprising: receiving, at the first transceiver of the UE, a fifth message including at least a secondary frequency pair from the base station; resetting, by a processor of the UE, the first transceiver to transmit and receive using the secondary frequency pair; and connecting, by the first transceiver of the UE, to the base station using the secondary frequency pair.  

18. The system of claim 17, further comprising: resetting, by the processor of the UE, the first transceiver to transmit and/or receive at a reduced power level.  

19. The system of claim 15, further comprising sending a fourth message indicating that the UE is capable of communicating in the secondary frequency spectrum, the operations further comprising: receiving, at the first transceiver of the UE, a fifth message including at least a secondary frequency pair from the base station; activating, by a processor of the UE, a second transceiver to transmit and receive using the secondary frequency pair; connecting, by the second transceiver of the UE, to the base station using the secondary frequency pair; and resetting, by the processor of the UE, the second transceiver to transmit and/or receive at a reduced power level.
. A method comprising: receiving, at a transceiver of a base station, a request from a user equipment (UE) to connect to the base station, the request including radio frequency bands that are supported by the UE; determining, by a processor of the base station, that a primary frequency pair is not available for the UE; determining, by the processor of the base station, that the UE is within a predetermined distance of the base station; determining, by the processor of the base station, that at least one secondary frequency pair is available; determining that the at least one secondary frequency pair is not being utilized by a digital television (DTV) station; and sending, by the transceiver of the base station and responsive to determining that the at least one secondary frequency pair is not being utilized by the DTV station and that the UE is within the predetermined distance of the base station, a first message to the UE to determine whether the UE is capable of communicating in a secondary frequency spectrum.
2. The method of claim 1, further comprising: receiving, at the transceiver of the base station, a response from the UE indicating the UE is capable of communicating in the secondary frequency spectrum; and sending, by the transceiver of the base station, a second message to the UE including at least the at least one secondary frequency pair.
5. The method of claim 2, wherein determining that at least one secondary frequency pair is available comprises: retrieving the at least one secondary frequency pair from a frequency database stored in a memory of the base station; and determining, by the processor of the base station, that the at least one secondary frequency pair is not licensed to a provider associated with the base station; wherein the second message further comprises instructions for the UE to transmit at a reduced power level when compared to power levels used on the primary frequency pair.
6. The method of claim 1, further comprising: receiving, at the transceiver of the base station, a response from the UE indicating that the UE is not capable of communicating in the secondary frequency spectrum; and sending, by the transceiver of the base station, a second message to the UE including an error code indicating that the request to connect cannot be completed.
8. A base station comprising: one or more transceivers to send and receive one or more wireless transmissions; memory storing at least a frequency database; and one or more processors in communication with at least the one or more transceivers and the memory, the memory including computer executable instructions to cause the one or more processors to: receive, with the one or more transceivers, a request to connect to the base station from a user equipment (UE); determine, with the one or more processors, that a primary frequency pair is not available; determine, with the one or more processors, that the UE is within a predetermined distance of the base station; determine, with the one or more determining that the at least one secondary frequency pair is not being utilized by a digital television (DTV) station; and send, with the one or more transceivers and responsive to determining that the at least one secondary frequency pair is not being utilized by the DTV station and that the UE is within the predetermined distance, a first message to the UE inquiring whether the UE is capable of communicating in a secondary frequency spectrum.
9. The base station of claim 8, the computer executable instructions further causing the one or more processors to: receive, with the one or more transceivers, a second message indicating the UE is not capable of communicating in the secondary frequency spectrum; and send, with the one or more transceivers, a third message to the UE indicating that the base station cannot complete the request to connect to the base station.
10. The base station of claim 8, the computer executable instructions further causing the one or more processors to: receive, with the one or more transceivers, a second message indicating the UE is capable of communicating in the secondary frequency spectrum; and send, with the one or more transceivers, a third message to the UE providing at least a frequency pair in the secondary frequency spectrum to enable the UE to connect to the base station.
12. The base station of claim 11, wherein the first plurality of frequencies comprises: frequencies in use by one or more digital television (DTV) stations, and/or frequencies that are licensed to a licensee not associated with the base station for which a certificate of operation has been filed.
14. The base station of claim 11, the computer executable instructions further causing the one or more processors to: receive, with the one or more transceivers, a second message indicating the UE is capable of communicating in the secondary frequency spectrum; determine, with the one or more processors, that a frequency pair in the second plurality of frequencies of the frequency database is available; and send, with the one or more transceivers, a third message to the UE providing at least the frequency pair in the second plurality of frequencies to enable the UE to connect to the base station.
15. The base station of claim 11, the computer executable instructions further causing the one or more processors to: receive, with the one or more transceivers, a second message indicating the UE is capable of communicating in the secondary frequency spectrum; determine, with the one or more processors, that a frequency pair in the third plurality of frequencies of the frequency database is available; and send, with the one or more transceivers, a third message to the UE providing at least: the frequency pair to enable the UE to connect to the base station; and instructions to use a reduced power level when compared to a power level used for the second plurality of frequencies of the frequency database.
16. A system comprising: a base station comprising: one or more transceivers to send and receive one or more wireless transmissions; memory storing at least a frequency database; and one or more processors in communication with at least the one or more transceivers and the memory, the memory including computer executable instructions to cause the one or more processors to: receive, with the one or more transceivers, a request to connect to the base station from a user equipment (UE); determine, with the one or more processors, that a primary frequency pair is not available; selecting, with the one or more processors and based at least in part on a distance that the UE is from the base station, at least one secondary frequency pair stored in the frequency database that is included in a 600 MHz frequency spectrum; determining that the at least one secondary frequency pair is not being utilized by a digital television (DTV) station; and sending, with the one or more transceivers and in response to determining that the at least one secondary frequency pair is not being utilized by the DTV station, a first message to the UE inquiring whether the UE is capable of communicating in a secondary frequency spectrum.
18. The system of claim 16, wherein the request comprises a radio resource control connection and includes radio frequency bands that are supported by the UE.


Further, the instant claims obviously encompass the claimed invention of US Patent No 10735969 B2 and differ only in terminology. To the extent that the instant claims broaden and are therefore generic to the claimed invention of US Patent No 10735969 B2, In Re Goodman (29 USPQ 2d 2010 CAFC 1993) states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888. The examiner can normally be reached 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA NAVAR/             Primary Examiner, Art Unit 2643